DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 6/30/2021 has been received and entered into the application file.  Claims 46-60 are pending, all have been considered on the merits.

Election/Restrictions
Applicants previously elected Group 2, drawn to a method for guiding growth of one or more cells or cell components in a biomaterial solution in the presence of a magnetic field, without traverse.  Applicants further elected the species wherein the biomaterial does contain magnetic particles and wherein the cells are nerve cells.  Claims 46-60 read on the elected invention.  Claims 54 and 59 have been examined in so far as they read on the elected invention. 

Claim Interpretation
	The elected species limits claims 46, 56, 57 and 50 to require that step (a) involves providing at least one biomaterial solution comprising a mixture of cells and magnetic particles.  
Claim 49 is interpreted as defining said magnetic particles as being composed of one of a magnetite core, maghemite core, ferrite core or iron oxide core, and wherein said magnetic particles are uncoated or coated magnetic particles. MPEP 2111.03(IV) states that the phrase “composed of” is to be interpreted as “consisting of” or “consisting essentially of”, depending on the facts of the case. There is no clear indication on how the term is to be interpreted in the instant case, thus the broadest reasonable interpretation will be applied: which is “consists essentially of”.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  See In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).   For the purposes of examination, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See PPG Industries v. Guardian Industries 156 F.3d 1351, 1354, 38 USPQ2d 1351, 1353-54 (Fed. Cir. 1998).  A review of the specification provides no clear indication of what constitutes a material change in the disclosed invention.  Therefore, the claims are considered to be properly construed as simply defining the magnetic particles as comprising any of one a magnetite core, a maghemite core, ferrite core or iron oxide core. 

Status of Prior Objections/Rejections
RE: Objection to claim 49: 
	The amendment to claim 49 obviates the basis of the prior objection.  The objection is withdrawn.

RE: Rejection of claims 47, 51 and 58 under 35 USC 112(b):
 	The amendments to claims 47, 51 and 58 are effective to obviate the basis of the prior rejections.  The rejections are withdrawn. 

RE: Rejection of claim 55 under 35 USC 112(d):
	The amendment to claim 55 is effective to obviate the basis of the prior rejection.  The rejection is withdrawn. 

RE: Rejection of claims 46-49, 51, 52 and 55-58 under 35 USC 102(a)(1) over Grogan et al:
	Applicants have traversed the rejection of record on the grounds that Grogan et al does not read on the instant claims.  Specifically, Applicants assert the claimed method involves use of unmodified, natural cells mixed with biomaterial solution comprising magnetic particles. Applicants point to the specification and examples to support how their method involves aligning magnetic particles to provide topographic cues for cells, as opposed to the method of Grogan et al which arranges magnetically-labelled cells.  Applicants assert the scope of their claims does not encompass use of cells encapsulating magnetic particles.  Applicants assert their method provides superior results. 
	In response, claims must be given their broadest reasonable interpretation in light of the specification.  This means that claim term must be consistent with the ordinary and customary meaning of the term, unless the term has been given a special definition in the specification, and must be consistent with the use of the claim term in the unmodified, natural cells.  The specification does not set forth a definition that “by cell we mean an unmodified, natural cell”.  The claims do not exclude cells which encapsulate magnetic particles.  The claims do not require that the magnetic particles be manipulated within the biomaterial separate from the cells.  All arguments are based on limitations not in the present claims.  Therefore the arguments are not found persuasive. 
	In response to the argument that the disclosed method provides superior results, the rejection is one of anticipation.  The method of Grogan et al falls squarely within the claim scope, thus if Applicants assert there are superior results, the claims must be limited to embodiments that are different from that of the prior art and which achieve those superior results.  
	Overall, the rejection is maintained.

RE: Rejection of claims 46-49, 51, 52, 54 and 55 under 35 USC 102(a)(1) over Guo et al:
	Applicants have traversed the rejection of record on the grounds that Guo et al use, at most, a 2G magnetic field, whereas the claims have now been amended to require between 5G and 5000G magnetic field.  Applicants assert Guo et al teaches away from using magnetic fields in between 5G and 5000G.
	In response, the amendment to the claim is effective to obviate the anticipation rejection over Guo et al.  The rejection is withdrawn.  However, a new rejection based on obviousness is set forth below.  
	In response to the argument that Guo et al teaches away from using magnetic fields in the claimed range, it is submitted the portion quoted by Applicants is taken out of context.  At Page 1110, the paragraph spanning columns 1-2 is discussing the importance applying the magnetic field during the gelation of the polymer.  Guo et al state that if the timing is not coincided, then even with weaker or stronger magnetic fields, the alignment of the matrices is not achieved.  This section does not in any way teach away from application of a different magnetic field strength.

RE: Rejection of claim 50 under 35 USC 103 over Grogan et al in view of Shete et al:
	Applicant has traversed the rejection on the grounds that Grogan et al use modified cells.  Applicants assert that use of natural, unmodified cells is desired for in vivo applications. Applicants assert that modification of neurons may not have been predictable/successful.  Applicants assert Grogan et al does not teach neurons.  
	In response, the arguments do not specifically address the rejection.  The rejection states it would have been prima facie obvious to have coated the magnetite magnetic particles used in the method of Grogan et al with oleic acid, optionally further capped with chitosan, in order to make the particles biocompatible, reduce agglomeration and improve dispersability in aqueous solvents (such as the cell culture media).  The claims do not require use of unmodified, natural cells.  The claims do not require neurons.  
	The rejection is maintained.

RE: Rejection of claim 53 under 35 USC 103 over Grogan et al:
	Applicants have traversed the rejection on the grounds that the claims cannot be interpreted as reading on magnetically-labeled cells, as asserted above with regards to claim 46.
	In response, for the reasons set forth above in response to the argument against claim 46, the argument is not found persuasive.  Applicants are arguing limitations not in the present claims.  
	The rejection is maintained.

RE: Rejection of claim 50 under 35 USC 103 over Guo et al in view of Shete et al:
	Applicants have traversed the rejection on the grounds that Guo et al does not anticipate claim 46, as currently amended, repeating the arguments from above, and assert Shete et al does not cure the deficiency.
	In response, the amendment to the claim is effective to obviate the rejection as previously set forth.  The rejection is withdrawn.  However, a new rejection based is made below.

RE: Rejection of claim 53 under 35 USC 103 over Guo et al:
	Applicants have traversed the rejection on the grounds that Guo et al does not anticipate claim 46, as currently amended, repeating the arguments from above.
withdrawn.  However, a new rejection based is made below.

RE: Rejection of claims 46-49 and 51-60 under 35 USC 103 over Tranquillo et al, in view of Guo et al:
	Applicants have traversed the rejection asserting that Guo et al teaches away from use of high magnetic fields of more than 2G.
	In response, Guo et al does not teach away from use of higher magnetic fields, for the reasons set forth above.
	Applicants further traverse on the grounds that Guo et al teach the mechanism of action used by Tranquillo et al is distinct from that used by Guo et al.  Applicant assert there is no motivation to combine the references. 
	In response, this argument is not found persuasive.  Guo et al does recognize the different mechanisms of action, but the rejection is based on substitution of one method for another to achieve the same results.  
	The rejection as previously written is withdrawn, a new ground of rejection is made to address the current claim limitations.

Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-49, 51, 52 and 55-58 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grogan et al (US 2012/0214217).
Regarding claim 46 and 47: Grogan et al disclose methods of forming organized engineered cell tissues, said method comprising: 
(i) mixing a plurality of magnetically labeled cells with a cross-linkable hydrogel to form a cell-hydrogel mixture (See ¶0008, 0073, 0074, 0182).  The ‘cross-linkable hydrogel’ refers to a solution of hydrogel (See ¶0040, liquid form so as to permit mixing with the magnetically labeled cells. Thus the mixing step reads on claimed step (a) providing at least one biomaterial solution comprising magnetic particles and cells.  Note: cells encapsulating magnetic particles comprise both magnetic particles and cells.  The biomaterial is a liquid hydrogel.
(ii) manipulating at least a portion of the plurality of magnetically labeled cells with a magnetic field to arrange the magnetically labeled cells into a specific cellular arrangement (See ¶0008, 0182-0184).  The magnetic field are of a sufficient strength and applied for a sufficient time so as to manipulate the magnetically labeled cells’ orientation within the hydrogel matrix (before and/or during cross-linking).  The strength of the magnetic field ranges from 25G to about 2000G (See ¶0114).  This reads on claimed step (b) providing at least one magnetic source providing a magnetic field having a strength of between about 5G and 5000G.  
(iii) cross-linking the hydrogel, thereby forming the organized engineered cell tissue (See ¶0008).  The cross-linking can occur during application of the magnetic field (See ¶0116, 0183-0185).  This reads on claimed step (c) solidifying said biomaterial while applying said magnetic field, thereby aligning along the magnetic field lines, at least one of said magnetic particles or aggregates thereof and components of said biomaterial.  It is noted that the effect of a 25G-2000G magnetic field on a composition comprising magnetically labeled cells and collagen solution will inherently be the same as that achieved by the claimed method (i.e. alignment of components of said biomaterial along the magnetic field lines).  
The cells are cultured within the solidified biomaterial after cross-linking (See ¶0143, 0225, 0226, 0227).  This reads on claimed step (d) allowing growth of at least cells...within said solidified biomaterial.  The orientation of the cells will inherently be longitudinally oriented along at least one of the aligned magnetic particles and the aligned components of said biomaterial. 
Regarding claim 48:  The hydrogel can be a natural polymer, such as collagen type I, which inherently contains collagen fibers and collagen fibrils in a triple helix configuration (See ¶0010, 0087-0089).
Regarding claims 49 and 52: The magnetic particle can be a nanoparticle or microparticle that can be taken up by a cell (See ¶0038).  The magnetic particles can be NanoArc Industrial (“NArc”) maghemite (20-40 nm in diameter); “MagN97” magnetite (44 nm in diameter); and/or “MagN98” magnetite (20-30 nm in diameter) (See ¶0057).  The magnetic particles may be coated for corrosion resistance and biocompatibility, or they may be uncoated (See ¶0060).
encapsulated within cells.  The cells, per se, read on cell growth agents.
Regarding claims 55-57: The methods of claims 56 and 57 have the same active steps as claim 46.  Correlation between the steps of Grogan et al and the claimed active steps are set forth above.  In one embodiment, the mixture of the magnetically labeled cells and cross-linkable hydrogel solution are provided to a tissue defect in situ to repair or regenerate the tissue defect (See ¶0102-0105, 0232-0234 (Example 11)).  The magnetic field is applied to the mixture in situ (See ¶0102-0105, 0235).  Cross-linking can occur at room temperature during the application of the magnetic field (See ¶0107-0108), or can be effected by application of heat, radiation, UV light, visible light, or other cross-linking agents, such as calcium chloride (See ¶0118-0119, 0235).  The cells are maintained in vivo for 4 weeks, after which time the tissues are harvested for analysis (See ¶0238).  Grogan et al report early defect healing (See ¶0238).  Thus the method is effective to treat or repair tissue or organ injury in a subject (claim 56) as well as promoting wound healing in a subject (claim 57) (noting that a tissue defect is a wound), the method is performed in situ (claim 55).
Regarding claim 58: The tissue defect site created in the rabbit knee can be considered a mold, as the defect site is an empty void into which the magnetically labeled cells and cross-linkable hydrogel solution are provided.  The mold size/shape is adjustable, it can be altered by the practitioner.  The knee structure is biodegradable. Thus the liquid biomaterial is provided and placed into the injured tissue within an adjustable biodegradable mold. 

Claims 46-49, 51, 52 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (Advanced Materials, 2016 (epub 11/9/2015)).
Regarding claims 46-49, 51, 52 and 54: Kim et al disclose culturing cells in anisotropic 3D matrices.  The anisotropic 3D matrices are formed by chemically immobilizing ECM proteins onto magnetic particles, applying magnetic field to organize the building blocks, and then solidifying the matrix to maintain the programmed topography (See Pg. 134, col. 2).  More specifically: 
ECM proteins were crosslinked to the activated surfaces of 300 nm superparamagnetic particles.  The super paramagnetic particles comprise iron oxide, they are then coated with the ECM proteins (relevant to claim 49).  The ECM proteins coated on the outside read on cell growth agents as well as cell guiding agents and are conjugated to the magnetic particles (relevant to claim 51).  The diameter of 300 nm falls squarely within the range of current 
The functionalized magnetic particles are then mixed with cells in liquid ECM (Matrigel).  The liquid Matrigel reads on a biomaterial solution, and specifically a liquid hydrogel (relevant to claim 47).  Official notice is taken that Matrigel contains collagen.  Thus the Matrigel also reads on a collagen solution, wherein components of said biomaterial are collagen fibrils (relevant to claim 48).  The provision of this mixture reads on claimed step (a) providing at least one biomaterial comprising magnetic particles and cells. The cells can be PC12, which are neuronal cells (relevant to claim 54).  (See paragraph spanning pages 132-133, Fig. 1a, and Pg 135 “Cell Culture”, and Pg. 136 “Preparation of Engineered Matrix”).
	The mixture was placed on a magnet having a magnetic field strength of either 4328G or 536 G.  This reads on claimed step (b) providing at least one magnetic source providing a magnetic field having a strength between 5G and 5000G.  The values of 4328G and 536G fall squarely within the claimed range.  (See paragraph spanning pages 132-133, Fig. 1a, and Pg. 136 “Preparation of Engineered Matrix”).
After chains are formed, the matrix is provided to 37oC environment to cause polymerization of the Matrigel.  This reads on claimed step (c) solidifying said biomaterial while applying said magnetic field, this inherently guides the growth of said cells along the magnetic field lines.  After solidification, the magnetic field is removed (See Pg. 133, col. 1).  
The PC12 cells were then incubated for 2 days (See Pg. 136, “Fluorescence staining”).  Kim et al report the cells formed dendrite extensions along lines of the aligned fibrils of the matrix (See Pg. 134, col. 2, and Fig. 3(i)).  This reads on the claimed step (d) allowing growth of at least one of the cells and cell components within said solidified biomaterial, thereby guiding the growth of said cells longitudinally oriented along at least one of the aligned magnetic particles and the aligned components of the biomaterial.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 50 stands rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al (US 2012/0214217), in view of Shete et al (J Magnetism and Magnetic Materials, 2015 (e-pub Oct 2014)).
The teachings of Grogan et al are set forth above.
Regarding claim 50: Grogan et al teach the magnetic particles can be coated for corrosion resistance and biocompatibility, but they do not teach coating with oleic acid salt.
Shete et al discloses that coating magnetic nanoparticles, specifically magnetite magnetic nanoparticles, with oleic acid was well known technique to make the magnetic particles suitable for in vivo biomedical applications by making them hydrophobic and dispersible in organic solvents.  Shete et al further teach that coating magnetic nanoparticles with oleic acid and capping the oleic acid with chitosan makes the particles further provides the benefits of reducing agglomeration and making them dispersible in water (See Shete et al, Pg. 406, col. 1-407, col. 1).  
It would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have coated the magnetite magnetic particles with oleic acid, optionally further capped with chitosan, in order to make the particles biocompatible, reduce agglomeration and improve dispersability in aqueous solvents (such as the cell culture media).  Use of sodium salt is considered prima facie obvious.  This conclusion of obviousness is based off teachings of the benefits of oleic acid coating in Shete et al. 

Claim 53 stands rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al (US 2012/0214217).
The teachings of Grogan et al are set forth above.
Regarding claim 53: Grogan et al show a magnet device in Fig. 15 (See also ¶0030).  This device is used to apply magnetic field to a central container.  The device is considered to read on a portable magnetic source comprised within a device.  It is not clear that the magnets are adjustable within the device.  However, provision of adjustable holders for magnets is considered well within the skill level of the ordinary artisan, and thus are considered prima facie obvious.  Provision of adjustable holders can read on movable clamps. Magnets would routinely be clamped in place in order to provide stability during application of the magnetic field.  This is standard laboratory ware and does not represent an inventive aspect over the prior art. 

Claims 46-49 and 51- 54 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (Biomaterials, 2007).
Regarding claims 46-48: Guo et al disclose a technique for forming anisotropic 3D collagen systems, specifically comprising aligned collagen gels.  In one embodiment Guo et al teach forming thick gels with embedded cells.  This method comprises:
Providing purified, pepsin-solubilized bovine type I collagen with PBS to form a collagen solution (this reads on a biomaterial solution, and particularly a liquid biomaterial/liquid hydrogel).  Type I collagen comprises collagen fibers and collagen fibrils. 
Mixing the collagen solution with (in one embodiment) streptavidin-coated paramagnetic iron oxide beads (diameter 1.5 µm) and G6 glioma cells.  
Adding the collagen-magnetic bead-cell mixture to a sample cell (container).  These steps read on claimed step (a) providing at least one biomaterial solution comprising a mixture of cells and magnetic particles.
The cell-containing gels are placed in an incubator, and a 2G magnet is placed against the sample cell (See Pg. 1106 “2.3 Thick gel (and embedded cell) preparation” and Pg. 1112 “3.4 Thick gels and embedded cells”).  The placing of the magnet against the sample cell is comparable to claimed step (b) providing at least one magnetic source providing a magnetic field having a strength of between 5G to 5000G.
The cell-containing gels are incubated for at least 30 minutes (See Pg. 1107, “2.4. Fibrillogenesis”), and then maintained up to 10 hrs (See Pg. 1112, “3.4 “Thick gels and embedded cells” and Fig. 5c).  The fibrillogenesis reads on claimed step (c) solidifying said biomaterial while applying said magnetic field, thereby aligning along the magnetic field lines at least one of the magnetic particles and components of the biomaterial.  It can be seen from Fig. 5 that the magnetic field results in alignment of collagen fibrils within the thick gel. The incubation also reads on claimed step (d) allowing growth of at least one of cells and cell components within said solidified biomaterial.  The effect on guiding the growth of cells longitudinally oriented along at least one of the aligned magnetic particles or aggregates thereof and the aligned components of the biomaterial is an inherent result.  At page 1112, Guo et al report the cells align with collagen fibers after several hours. 
The method of Guo et al differs from the instant claims in that Guo et al apply a magnetic field having a strength of only 2G, which is less than the claimed range of 5G to 5000 G.  However, the difference in magnetic prima facie obvious difference because the magnetic field used by Guo et al is only slightly less than the extremely broad range claimed.  A prima facie case of obviousness exists where the claimed range does not overlap with the prior art range, but are merely close.  In the instant case, the effect of the 2G magnetic field was effective to achieve the same effect as reported in the instant application: aligning of the magnetic particles and collagen fibrils to effect growth pattern of the cells.  Guo et al teach using higher magnetic field strength for the thicker collagen gels, thus there is clearly a correlation between the viscosity of the collagen and the magnetic field strength necessary to manipulate the magnetic particles there within.  Thus, depending on the viscosity of the collagen used, it would have been prima facie obvious to have used slightly higher magnetic strength fields, including those within the range of 5G to 5000 G to optimize the manipulation of the magnetic particles there within.  It is noted there is no evidence of criticality associated with the range of 5G to 5000G in the instant specification. 
Regarding claims 49, 51 and 52: The streptavidin-coated paramagnetic iron oxide beads (diameter 1.5 µm) read on magnetic particles composed of ...iron oxide core...and are coated magnetic particles (claim 49).  The streptavidin reads on a cell guiding agent (claim 51).  The diameter of 1.5 µm is within the range of claim 52.
Regarding claim 53: Guo et al state that simple magnets can be used.  A simple magnet is considered to be a portable device.  They do not disclose the exact set up of the magnet, specifically if the magnet is provided in an adjustable holder.  However, it is submitted that providing the magnet in a simple set up comprising an adjustable holder, such as an alligator clamp attached to stand would allow one to ensure the magnet is maintained in place during the incubation period without the technician needing to stand there holding the magnet the entire time.  A simple magnet in a clamp attached to a stand will read on a portable magnetic source comprised within a device and held by or connected to adjustable holders.  All of simple magnets, alligator clamps and stands are standard laboratory ware and use of the materials in the above manner does not represent an inventive aspect over the prior art.  
Regarding claim 54: The C6 glioma cells are neuronal cells. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (Biomaterials, 2007), in view of Shete et al (J Magnetism and Magnetic Materials, 2015 (e-pub Oct 2014)).
The teachings of Guo et al and Shete et al are set forth above.
Regarding claim 50: Guo et al do not teach coating the magnetic particles with oleic acid salt.
prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have coated the magnetite magnetic particles of Guo et al with oleic acid, optionally further capped with chitosan, in order to make the particles biocompatible, reduce agglomeration and improve dispersability in aqueous solvents.  Use of sodium salt is considered prima facie obvious.  This conclusion of obviousness is based off teachings of the benefits of oleic acid coating in Shete et al. 

Claims 46-49 and 51-60 are rejected under 35 U.S.C. 103 as being unpatentable over Tranquillo et al (US Patent 6057137), in view of Guo et al (Biomaterials, 2007), and further in view of Kim et al (Advanced Materials, 2016 (epub 11/9/2015)).
	Regarding claims 46-48: Tranquillo et al disclose production of tissue-equivalent rods including longitudinally aligned collagen fibrils oriented by magnetic fields.  In one embodiment, the tissue-equivalent rods contain Schwann cells and are used to reconnect severed nerve endings.  The method of production comprises:
	Providing a Teflon cylindrical (rod-shaped) mold with a cavity therein, including a longitudinal axis extending the width of the mold;
	Filling the mold with a liquid solution of collagen and mammalian tissue cells, preferably Schwann cells.  (This is comparable to claimed step (a) providing at least one biomaterial solution comprising a mixture of cells...and magnetic particles, though it differs in that Tranquillo et al does not employ magnetic particles).
	Placing the filled cylindrical mold into a high strength magnetic field (at least 4 Tesla), wherein the longitudinal axis is substantially perpendicular to the direction of the magnetic field, while incubating at 30o-40oC.  The magnetic field causes the collagen fibrils to align (orient) parallel to the longitudinal axis of the mold, and the increased incubation temperature causes fibrillogenesis (solidification) of the collagen hydrogel (See Tranquillo et al, col. 3, ln 23-36, and col. 8, ln 33- col. 9, ln 40).  (This is comparable to claimed step (b) providing at least one magnetic source providing a magnetic field ...having a strength of between 5G and 5000G, though it differs in that 4 Tesla is substantially greater than this range; and to claimed step (c) solidifying said biomaterial while applying said magnetic field, thereby aligning along the magnetic field lines at least....components of said biomaterial).
	The tissue-equivalent rod can be used for peripheral nerve regeneration by placing it in the gap between severed nerve ends.  The longitudinally aligned collagen fibrils serve to guide neural growth across the gap between the severed nerve endings, thereby promoting regeneration of the original neural connection (See Tranquillo et al, (d) allowing growth of at least one of cells and cell components within said solidified biomaterial, thereby guiding the growth of said cells longitudinally oriented along ...the aligned components of said biomaterial).
	The method of Tranquillo et al is comparable to the instant claims in that they are magnetically aligning collagen fibers within the collagen biomaterial to benefit cell growth there within.  The method of Tranquillo et al differs from the instant claims in that Tranquillo et al achieve the magnetic alignment of the collagen fibers by using extremely high magnetic fields (at least 4 Tesla (40,000G)) and no magnetic particles. 
	Guo et al teach an alternative method for magnetically aligning collagen fibers within a collagen biomaterial.  The teachings of Guo et al are set forth above.  Briefly, Guo et al report that by including streptavidin-coated iron oxide magnetic beads in with the collagen and cell mixture, and then exposing the collagen-cell-magnetic bead mixture to simple magnets with a magnetic field strength of only 2G, results in alignment of collagen fibers within the matrix. 
	Similarly, Kim et al teach organizing a collagen-containing matrix by provision of magnetic particles within the matrix solution, and then applying magnetic field while solidifying the matrix.  Kim et al teach use of magnetic fields having strengths of 4328G and 536G.
Because both Tranquillo et al and Guo et al teach methods for longitudinally aligning collagen fibers within a cell-containing collagen matrix, it would have been obvious to one skilled in the art to substitute one method for the other to achieve the predictable result of aligning the collagen fibrils and fibers perpendicular to the magnetic field.  Thus, substitution of the technique of Guo et al, involving use of streptavidin-coated magnetic particles and simple magnets, for the method of Tranquillo et al, which requires extremely high strength magnets, but no magnetic particles, would have been prima facie obvious to one of ordinary skill in the art, and thus the invention as claimed is unpatentable over the work of the prior art.  Substitution of one known method for another known method, the methods having equivalent effect, is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 550 US 398 (US 2007) 82 USPQ2d 1385. Furthermore, in making said substitution, one could effectively orient the collagen fibers without use of specialized equipment (i.e. equipment necessary to produce magnetic fields of 4 Tesla).  Thus there was further motivation to make the substitution to make the method more accessible for those without high powered magnets.  
(a) providing at least one biomaterial solution (and specifically a liquid hydrogel (claim 49) comprising collagen fibrils and collagen fibers (claim 48)) comprising a mixture of cells and magnetic particles.
It is noted that the method of Guo et al only requires use of 2G magnetic field strength.  Guo et al teach that the magnetic strength required depends on the viscosity of the collagen gel.  Kim et al supports that provision of greater magnetic field strengths (including 536 and 4328G) can alternatively be used safely with cells.  Selection of the exact magnetic field strength would have been considered a matter of routine optimization based on the viscosity of the gel within the collagen biomaterial of Tranquillo et al.  Based on the teachings of 2G (Guo et al), 536G and 4328G (Kim et al), arriving at a value within the range of 5G to 5000 G is considered prima facie obvious.  Thus claimed step (b) providing a magnetic field in the range of 5G to 5000G is considered prima facie obvious. 
Regarding claims 49 and 51-52: Following the discussion of claim 46 above, the modified method of Tranquillo et al, in view of Guo et al and Kim et al, renders obvious use of the magnetic particles of Guo et al, which are streptavidin-coated paramagnetic iron oxide beads (diameter 1.5 µm), which read on magnetic particles composed of ...iron oxide core...and are coated magnetic particles (claim 49).  The streptavidin reads on a cell guiding agent (claim 51).  The diameter of 1.5 µm is within the range of claim 52.
Regarding claim 53: Following the discussion of claim 46 above, Guo et al and Kim et al teach that simple magnets can be used.  A simple magnet is considered to be a portable device.  They do not disclose the exact set up of the magnet, specifically if the magnet is provided in an adjustable holder.  However, it is submitted that providing the magnet in a simple set up comprising an adjustable holder, such as an alligator clamp attached to stand would allow one to ensure the magnet is maintained in place during the incubation period without the technician needing to stand there holding the magnet the entire time.  A simple magnet in a clamp attached to a stand will read on a portable magnetic source comprised within a device and held by or connected to adjustable holders.  All of simple magnets, alligator clamps and stands are standard laboratory ware and use of the materials in the above manner does not represent an inventive aspect over the prior art.  
Regarding claim 54: Following the discussion of claim 46 above, Tranquillo et al include Schwann cells, which are neuronal cells. 
Regarding claims 55-60: Tranquillo et al, in view of Guo et al and Kim et al, further differs in that they do not teach performing the method in situ.  However, given that the method is intended to generate tissue-equivalents prima facie obvious to form the tissue-equivalent in situ to ensure proper fitting and to solidify the tissue-equivalent around the severed nerve ends.  With the modification to utilize magnetic particles and simple magnets in place of the high powered magnetic field, one could carry out the method in situ.  Provision of biodegradable molds, such as cellulose filter paper or biocompatible synthetic polymeric molds, in place of Teflon molds would have been prima facie obvious and would allow one to place the mold around the severed nerve stumps, pour the cell-collagen solution-magnetic particle solution directly into the mold and into contact with the ends of the severed nerves.  A simple magnet could be held above the tissue site to achieve alignment, as taught by Guo et al, and fibrillation of collagen will occur at body temperature, resulting in solidification in situ. 

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Tranquillo et al (US Patent 6057137), in view of Guo et al (Biomaterials, 2007), further in view of Kim et al (Advanced Materials, 2016), and further in view of Shete et al (J Magnetism and Magnetic Materials, 2015 (e-pub Oct 2014)).
The teachings of Tranquillo et al, Guo et al, Kim et al and Shete et al are set forth above.
Regarding claim 50: Tranquillo et al, modified in view of Guo et al and Kim et al, does not provide for coating the magnetic particles with oleic acid salt.
It would have been prima facie obvious to one having ordinary skill in the art, at the time the application was filed, to have coated the magnetite magnetic particles with oleic acid, optionally further capped with chitosan, in order to make the particles biocompatible, reduce agglomeration and improve dispersability in aqueous solvents.  Use of sodium salt is considered prima facie obvious.  This conclusion of obviousness is based off teachings of the benefits of oleic acid coating in Shete et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/              Primary Examiner, Art Unit 1633